FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 RICK O. CARTER,                                   No. 12-16846
               Petitioner-Appellant,
                                                     D.C. No.
                     v.                           3:11-cv-01472-
                                                        RS
 CALEB BRETT LLC; LIBERTY
 MUTUAL INSURANCE COMPANY,
            Respondents-Appellees.                   OPINION


        Appeal from the United States District Court
           for the Northern District of California
         Richard Seeborg, District Judge, Presiding

                  Submitted January 15, 2014*
                   San Francisco, California

                     Filed February 3, 2014

       Before: Arthur L. Alarcón, Richard C. Tallman,
            and Sandra S. Ikuta, Circuit Judges.

                   Opinion by Judge Alarcón




  *
    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2                CARTER V. CALEB BRETT LLC

                           SUMMARY**


                          Attorneys’ Fees

    The panel vacated the district court’s order awarding
attorneys’ fees and costs, and remanded for the district court
to articulate the basis for its fee determination with greater
specificity.

     The panel held that the district court erred as a matter of
law by reducing the fee award without sufficiently explaining
its rationale for the reduction.


                             COUNSEL

Eric Aaron Dupree, Dupree Law APLC, Coronado,
California; Joshua Thomas Gillelan, II, Longshore Claimants’
National Law Center, Washington D.C., for
Petitioner–Appellant.

John R. Walker, Kelley Kronenberg, Houston, Texas, for
Respondents–Appellees.




  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                CARTER V. CALEB BRETT LLC                        3

                           OPINION

ALARCÓN, Senior Circuit Judge:

    Rick Carter appeals from the district court’s order
awarding him $14,268.50 in attorneys’ fees and costs on his
fee petition in the amount of $22,585. We have jurisdiction
under 28 U.S.C. § 1291. Carter contends that the district
court erred as a matter of law by reducing the fee award
without sufficiently explaining its rationale for the reduction.
We agree. Accordingly, we vacate and remand this matter to
the district court with instruction to articulate the basis for its
fee determination with greater specificity.

                                I

    “[T]he district court has discretion in determining the
amount of a fee award.” Hensley v. Eckerhart, 461 U.S. 424,
437 (1983). But “[i]t remains important . . . for the district
court to provide a concise but clear explanation of its reasons
for the fee award.” Id. at 437, 438–39 (holding that the court
was “unable to affirm the [fee award] . . . because the District
Court’s opinion did not properly consider the relationship
between the extent of success and the amount of the fee
award” or “answer the question of what is ‘reasonable’ in
light of that level of success”). When determining a
reasonable fee award under a federal fee-shifting statute such
as the Longshore Act, a district court must first calculate the
lodestar by multiplying the “number of hours reasonably
expended . . . by [the] reasonable hourly rate.” Van Skike v.
Dir., Office of Workers’ Comp. Programs, 557 F.3d 1041,
1046 (9th Cir. 2009) (citing Tahara v. Matson Terminals,
Inc., 511 F.3d 950, 955 (9th Cir. 2007)).
4             CARTER V. CALEB BRETT LLC

    “This Circuit requires that courts reach attorneys’ fee
decisions by considering some or all of twelve relevant
criteria set forth in Kerr v. Screen Extras Guild, Inc.,
526 F.2d 67 (9th Cir. 1975).” Quesada v. Thomason,
850 F.2d 537, 539 (9th Cir. 1988).

       The Kerr factors are (1) the time and labor
       required; (2) the novelty and difficulty of the
       questions involved; (3) the skill requisite to
       perform the legal service properly; (4) the
       preclusion of other employment by the
       attorney due to acceptance of the case; (5) the
       customary fee; (6) whether the fee is fixed or
       contingent; (7) time limitations imposed by
       the client or the circumstances; (8) the amount
       involved and the results obtained; (9) the
       experience, reputation, and ability of the
       attorneys; (10) the “undesirability” of the
       case; (11) the nature and length of the
       professional relationship with the client; and
       (12) awards in similar cases.

Id. at 539 n.1. “A mere statement that a court has considered
the Kerr guidelines does not make a decision within the
court’s discretion.” Id. at 539. Rather, the “court must
‘articulate with sufficient clarity the manner in which it
makes its determination.’” Id. (quoting Chalmers v. City of
L.A., 796 F.2d 1205, 1211 (9th Cir. 1986), amended by
808 F.2d 1373 (9th Cir. 1987)). While detailed calculations
are not mandated, “something more than a bald, unsupported
amount is necessary” to affirm an award of attorneys’ fees.
Chalmers, 796 F.2d at 1211 n.3. In Moreno v. City of
Sacramento, 534 F.3d 1106 (9th Cir. 2008), we explained that
               CARTER V. CALEB BRETT LLC                      5

       [w]hen the district court makes its award, it
       must explain how it came up with the amount.
       The explanation need not be elaborate, but it
       must be comprehensible. . . . Where the
       difference between the lawyer’s request and
       the court’s award is relatively small, a
       somewhat cursory explanation will suffice.
       But where the disparity is larger, a more
       specific articulation of the court’s reasoning
       is expected.

Id. at 1111 (emphasis added); see also Brewster v. Dukakis,
3 F.3d 488, 493 (1st Cir. 1993) (“As a general rule, a
fee-awarding court that makes a substantial reduction in
either documented time or authenticated rates should offer
reasonably explicit findings . . . .”).

    The district court must also “explain how it arrived at its
determination with sufficient specificity to permit an
appellate court to determine whether the district court abused
its discretion in the way the analysis was undertaken.”
McCown v. City of Fontana, 565 F.3d 1097, 1102 (9th Cir.
2009) (citing Chalmers, 796 F.2d at 1211).

                              II

    The district court’s selection of a blended hourly rate of
$400, combined with its reduction in the number of
compensable hours by almost half, from 60.9 to 35 hours,
resulted in Carter receiving a 27 percent reduction in fees:
from $22,585 to $14,268.50. In its fee order, the district court
identified the twelve Kerr factors and mentioned two that it
considered most relevant: (1) “the disproportionate
relationship between the amount of fees incurred
6              CARTER V. CALEB BRETT LLC

($22.585.00) and the amount at stake in the litigation
($3,220.20)”; and (2) that “Carter [did] not bear primary
responsibility for the fact that this matter became
considerably more protracted than the ‘quick and inexpensive
mechanism’ envisioned by the statute.” Beyond that very
brief discussion, however, the district court offered no other
analysis before concluding that “[u]nder the circumstances
here, for purposes of fee-shifting, 35 hours of attorney time
at a blended hourly rate of $400 is reasonable.”

    In Costa v. Commisioner of Social Security
Administration, 690 F.3d 1132 (9th Cir. 2012), where a
magistrate judge “reduced the number of hours compensated
by nearly one-third, [from 60.5 hours] to 41.1 hours,” we held
that “[u]nder Moreno, the magistrate judge was required to
provide relatively specific reasons for making such
significant reductions.” Id. at 1134, 1136. Here, the district
court judge reduced the compensable hours by almost half.
We conclude that the judge was required to provide more
specific reasons for making such a significant reduction.

    Additionally, the district court appears to have averaged
the senior counsel rate of $500 and the associate rate of $300
to reach its blended hourly rate of $400. That approach is
difficult to understand given that the associate, who billed at
the lower rate, billed five times as many hours as the more
senior counsel. Further, it appears that the district court may
not have considered the paralegal rate of $150 when
calculating its blended rate, even though the two paralegals
expended 6.9 hours on the matter, nearly the same amount of
time as the 8.2 hours the senior counsel had expended. See,
e.g., United Steelworkers of Am. v. Phelps Dodge Corp.,
896 F.2d 403, 407 (9th Cir. 1990) (holding that “the district
court abused its discretion in determining that $100 was the
                CARTER V. CALEB BRETT LLC                       7

appropriate rate at which to award fees” where evidence
produced by the plaintiffs supported a market rate between
$125 and $160 per hour).

     Equally opaque are the district court’s reasons for
concluding that “35 hours of attorney time was reasonable”
or why 25.9 hours billed were entirely non-reimbursable. We
held in United Steelworkers that “[w]ithout an indication
from the district court,” we were “unable to review the
district court’s determination of the number of hours
reasonably expended on the litigation.” Id. at 406–07. While
the district court here mentioned two Kerr factors (the
disparity between the fees incurred and the amount at stake
and CB’s primary responsibility for the protracted litigation),
it did not explain with sufficient detail how these factors bore
on the ultimate fee award. See Cunningham v. City of L.A.,
879 F.2d 481, 485 (9th Cir. 1988).

    Under Costa, where a fee award has been reduced by
almost 30 percent, as here, the district court is “required to
provide relatively specific reasons for making such
significant reductions.” Costa, 690 F.3d at 1136. The district
court may have very good reasons for believing the
reductions in the fee award were appropriate, but if that is the
case, “it must explain why.” Moreno, 534 F.3d at 1113.

                          Conclusion

    We conclude that the district court did not explain its
decision to reduce Carter’s fee request with sufficient
specificity to allow us to review the reasonableness of the fee
award. We therefore VACATE and REMAND this matter
to the district court with instruction to articulate the basis for
8             CARTER V. CALEB BRETT LLC

its fee determination with greater specificity. Each party
shall bear its own costs on appeal.